Citation Nr: 1104978	
Decision Date: 02/07/11    Archive Date: 02/14/11

DOCKET NO.  07-20 525	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, 
Florida


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.

2.  Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	Peter J. Meadows, Attorney


ATTORNEY FOR THE BOARD

D.J. Drucker, Counsel


INTRODUCTION

The Veteran had active military service from June 1951 to May 
1953.
This matter initially came to the Board of Veterans' Appeals 
(Board) on appeal from a June 2007 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in St. 
Petersburg, Florida.  In a December 2009 decision, the Board 
denied the Veteran's claims.

The Veteran appealed the Board's December 2009 decision to the 
United States Court of Appeals for Veterans Claims (CAVC).  In 
that litigation, a Joint Motion for Remand was filed by the VA 
General Counsel and the appellant in July 2010 to afford the 
Board the opportunity to provide an adequate statement of reasons 
or bases regarding his lay statements that he ruptured his 
tympanic membranes and was exposed to acoustic trauma in service 
and to afford him a new VA examination (see Joint Motion at pages 
3-4).  In an Order of July 2010, the CAVC vacated the Board's 
decision and remanded the matter, pursuant to the Joint Motion.  

Please note this appeal has been advanced on the Board's docket 
pursuant to 38 C.F.R. § 20.900(c) (2010).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the appellant if 
further action is required.


REMAND

The Veteran contends that he has bilateral hearing loss and 
tinnitus due to his exposure to acoustic trauma in service.  
During his December 2006 VA audiology examination, he indicated 
that he passed out while shaving and was sent to the Osaka 
military hospital, where he was diagnosed with tympanic 
perforations.  His noise exposure in service reportedly included 
dynamite and machine gun fire during infiltration courses.  
During his January 2007 VA audiology examination, he reported 
exposure to loud noise during infiltration courses that were one-
day long and he attended three times between 1951 and 1952 
without hearing protection.  He denied combat exposure and post 
service occupational or recreational noise exposure.  The Veteran 
said that he worked as a night fireman for over 20 years and then 
in security jobs.  He indicated that his tinnitus began over 30 
years ago, only in his right ear, never in his left one.

The Veteran's service medical and personnel records appear to 
have been destroyed in a fire at the National Personnel Records 
Center in 1973, and are unavailable.  

VA medical records indicate that the first complaints of hearing 
problems were not reported until 2004 when the Veteran was fitted 
with hearing aids.  In April 2006, the Veteran told a VA clinic 
physician that he had a history of a perforated right tympanic 
membrane after a mortar explosion.  Upon examination, diagnoses 
included a right perforated tympanic membrane.  Results of the 
December 2006 and January 2007 VA examinations document that he 
has a bilateral hearing loss disability for VA purposes.  

However, in December 2006, the VA examiner said that he could not 
relate the Veteran's hearing loss to service without resorting to 
mere speculation.  The audiologist said that there was no 
available evidence to substantiate the Veteran's history or 
claim, and no complaints of hearing loss or treatment for hearing 
loss throughout the Veteran's adult life.  

In January 2007, the VA examiner diagnosed tinnitus, and noted 
that the tympanic membrane in the Veteran's right ear had a very 
large perforation with a monometric film covering, with a healed-
over perforation in the left ear.  The Veteran reported a history 
of tinnitus for more than 30 years.  The audiologist said that 
"it is possible that the tinnitus reported for the right ear can 
be associated with the mixed hearing loss condition on that 
side".  But the audiologist also noted the lack of written, 
recorded evidence as to the situation surrounding the perforation 
and hearing loss in the right ear.

In support of his claims, the Veteran submitted a January 2011 
signed statement from G.L.C., M.D., who said he reviewed 
"relevant records" and examined the Veteran whom he found 
credible and fully competent to report his symptoms and medical 
history.  The Veteran gave a history of being very near an 
explosion during an infiltration course and subsequently noticed 
decreased hearing in both ears but worse in his right one.  A 
physician noted a perforated right ear drum and the Veteran 
experienced progressively worsening hearing loss.  Dr. G.L.C. 
said that the Veteran married one year after his discharge and 
his wife recalled his hearing difficulty since that time.  The 
Veteran stated that he was seen by multiple physicians at JFK 
Hospital during the 1950s and 1960s for hearing loss and tinnitus 
who are now deceased.  Dr. G.L.W. opined that it was at least as 
likely as not that the Veteran's currently diagnosed bilateral 
hearing loss and tinnitus in the right ear originated in active 
service.

The Board finds the Veteran's claim of acoustic trauma in service 
to be credible.  The Veteran has claimed that he was hospitalized 
for perforated tympanic membranes at Osaka Military Hospital and 
when they looked at his EACs, he was retained for 1-2 weeks.  
Consistent with the July 2010 Joint Motion, the Board finds that 
a VA medical opinion is warranted to determine the etiology of 
any bilateral hearing loss and tinnitus found to be present.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2010).  
Expedited handling is requested.)

1.  After obtaining details from the Veteran 
regarding the dates of his hospitalization, 
an appropriate official at the RO should 
obtain the Veteran's records from his 
admission at the Osaka Military Hospital and 
associate them with the claims folder.

2.  The Veteran should be scheduled for VA 
audiology and ear examinations to determine 
the etiology of any diagnosed bilateral 
hearing loss and tinnitus found to be 
present.  A complete history of the claimed 
disorders should be obtained from the 
Veteran, including any post-service noise 
exposure.  All indicated tests and studies 
should be conducted and all clinical findings 
reported in detail.  The claims folder must 
be made available to the examining physician 
and audiologist for review.

The physician and audiologist should be 
advised that the Board has found as credible 
the Veteran's report of exposure to acoustic 
trauma during one-day infiltration classes he 
attended three times without hearing 
protection.

a.	The physician and audiologist should 
diagnose any clinically evident 
bilateral hearing loss and tinnitus, 
including a perforated right tympanic 
membrane, and opine whether it is at 
least as likely as not, i.e., is 
there at least a 50/50 probability, 
that the hearing loss and tinnitus 
and perforated right tympanic 
membrane are related to the 
appellant's active duty service.  In 
providing this opinion, the examiner 
should acknowledge the Veteran's 
complaints of continuity of 
symptomatology since service.

Any opinion offered should be 
accompanied by a fully explanatory 
written rationale.  In rendering an 
opinion, the VA examiners are 
particularly requested to address the 
opinion rendered by Dr. G.L.W. in 
January 2011 (to the effect that it 
is at least as likely as not that the 
Veteran's currently diagnosed 
bilateral hearing loss and tinnitus 
of the right ear originated during 
active service).

NOTE: The term "at least as 
likely as not" does not mean 
merely within the realm of 
medical possibility, but rather 
that the weight of medical 
evidence both for and against a 
conclusion is so evenly divided 
that it is as medically sound to 
find in favor of causation as it 
is to find against it. 

3.	Then readjudicate the Veteran's claims of 
entitlement to service connection for 
bilateral hearing loss and tinnitus.  If any 
claim remains denied, send him and his 
attorney a supplemental statement of the case 
and give them an opportunity to respond to it 
before returning the file to the Board for 
further appellate consideration.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2010).

